Case 1:18-cv-01394-RGA Document 132 Filed 09/29/20 Page 1 of 5 PageID #: 5423

                        MORRIS, NICHOLS, ARSHT                &   TUNNELL        LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               (302) 658-9200
                                            (302) 658-3989 FAX
JENNIFER YING
(302) 351-9243                         Original Filing Date: September 21, 2020
(302) 225-2570 FAX                     Redacted Filing Date: September 29, 2020
jying@mnat.com




BY CM/ECF

The Honorable Richard G. Andrews                                  REDACTED -- PUBLIC VERSION
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 9, Room 6325
Wilmington, Delaware 19801

          Re:        Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc.
                     C.A. No. 18-1394 (RGA)

Dear Judge Andrews:

        Plaintiff Guest Tek respectfully submits this letter to request clarification of the Court’s
instructions to Guest Tek during the September 3, 2020 discovery conference (D.I. 118 at 21:10-
12) for it to “promptly” take a Rule 30(b)(6) deposition on Nomadix’s financial information.
The parties met and conferred via email and verbally on September 18, 2020, but have been
unable to reach agreement, thus necessitating this request.

        Defendant Nomadix disagrees with Guest Tek’s premise that the Court ordered it to take
any deposition at the September 3 hearing. Since Guest Tek nonetheless insisted on submitting
this letter without the parties having previously briefed the issue and followed normal
procedures, Nomadix has provided its response at the end of this document.

Guest Tek’s Position

        During the discovery conference, the Court addressed Guest Tek’s request to compel
Nomadix to produce financial information about its accused products. D.I. 118 at 9:12-21:18. In
doing so, the Court noted that “I find it hard to believe that a business that . . . has revenues . . .
in the                           [only has] one page of . . . financial analysis.” Id. at 18:23-19:2.
It then instructed Guest Tek to “do a 30(b)(6) deposition” and “find out if there are any other
documents” in Nomadix’s possession. Id. at 19:5-7. The Court also instructed Guest Tek to
“find out whether [Nomadix’s] underlying data system, how easily manipulable it is,” and “if it
turns out that . . . [Nomadix] can produce th[e requested financial information], . . . [the Court is]
going to order them to produce it.” Id. at 21:3-8. Notably, as to the deposition, the Court
instructed Guest Tek to “do it promptly.” Id. at 21:10-12.
Case 1:18-cv-01394-RGA Document 132 Filed 09/29/20 Page 2 of 5 PageID #: 5424

The Honorable Richard G. Andrews
September 21, 2020
Page 2

        Following the Court’s instructions, Guest promptly served a limited, five-topic 30(b)(6)
deposition notice on September 9 that was narrowly tailored to the information that the Court
identified during the hearing (e.g., whether Nomadix has other financial documents or can obtain
the requested financial data from its data system). D.I. 121, Schedule A, at 2. Guest Tek intends
to use the information obtained during the deposition to prepare and serve a final Rule 30(b)(6)
notice on all remaining financial and technical topics. Guest Tek understood the Court’s
instructions to contemplate this order of deposition—that is, Guest Tek would “promptly” take a
deposition on what financial information Nomadix has, and then once Guest Tek has all of the
requested financial information, Guest Tek would take a comprehensive deposition on the
substance of that information and any other remaining topics.

        Nomadix, however, has refused to comply with Guest Tek’s first deposition notice.
According to Nomadix, it is only required to designate witnesses in response to a single,
comprehensive 30(b)(6) notice that included all topics on which Guest Tek would seek testimony
in the case. See Ex. A (emails between parties’ counsel discussing Nomadix’s refusal to
designate a witness in response to Guest Tek’s first 30(b)(6) notice). In other words, Nomadix
apparently believes that the Court’s instructions meant that Guest Tek must promptly serve a
single, comprehensive 30(b)(6) notice on all financial, technical, and other topics on which Guest
Tek intends to depose Nomadix.1 But that is inconsistent with the Court’s instructions, and
would be extremely prejudicial to Guest Tek.

       For example, fact discovery is not over until mid-November, and Nomadix has not fully
responded to Guest Tek’s discovery requests or completed its document production.2 Guest Tek
should not be required to notice or conduct a comprehensive 30(b)(6) deposition before
discovery is complete, and Guest Tek does not believe that the Court intended it to do so.
Moreover, Guest Tek needs the testimony it obtains in response to its first 30(b)(6) notice to
prepare deposition topics regarding the substance of Nomadix’s financial data. Guest Tek should
not have to prepare a full set of deposition topics regarding Nomadix’s financial data before
having a complete picture of what data Nomadix actually has.

        For these reasons, Guest Tek respectfully requests clarification of the Court’s instructions
during the discovery conference, i.e., whether the Court contemplated that Guest Tek promptly
take a limited deposition on what financial information Nomadix has, followed by a subsequent
deposition before fact discovery closes on the substance of that information and any other
remaining 30(b)(6) topics.




1
  To accommodate Nomadix, Guest Tek even proposed conducting the narrow deposition under
the first 30(b)(6) notice by video conference and limiting it to a specific amount of time (e.g., no
more than two hours). But Nomadix rejected that proposal without providing any reason.
2
  Indeed, during the parties’ September 18th meet and confer, Nomadix’s counsel indicated that
Nomadix had not fully completed its document production and was still searching for additional
documents in response to Guest Tek’s discovery requests.
Case 1:18-cv-01394-RGA Document 132 Filed 09/29/20 Page 3 of 5 PageID #: 5425

The Honorable Richard G. Andrews
September 21, 2020
Page 3

Nomadix’s Position

        Guest Tek seeks to take a first Rule 30(b)(6) deposition of Nomadix on a wide variety of
topics, including, but not limited to: Nomadix’s financial and accounting systems; information
obtainable from those systems with respect to unit sales, revenues, costs/expenses, and profit
associated with the Accused Products; and any reports or presentations to management,
investors, or shareholders with revenue, cost/expenses, or profit information associated with the
Accused Products; and Nomadix’s responses to certain requests for production. After this
supposedly “limited” deposition, Guest Tek plans to serve an additional 30(b)(6) notice with an
even more comprehensive list of topics.

        The Court should reject Guest Tek’s attempt to withhold its full list of topics for the
deposition of Nomadix. Contrary to Guest Tek’s accusation, Nomadix has not refused to comply
with Guest Tek’s first deposition notice. Nomadix merely asks that Guest Tek provide its full list
of topics for the deposition of Nomadix, so that Nomadix can identify an appropriate designee or
designees and prepare them for a deposition once rather than multiple times. The person who
Nomadix chooses to designate for the financial topics in Guest Tek’s current 30(b)(6) notice may
also be an appropriate designee for other topics, such as market characteristics and sales
channels, that Guest Tek is almost certain to include in the second 30(b)(6) notice that it plans to
serve after the 30(b)(6) deposition it presently wishes to take. That person should not have to
prepare as a corporate representative for two different depositions.

       The Federal Rules prohibit the serial 30(b)(6) depositions that Guest Tek seeks to take.
Under Rule 30(a)(2)(A)(ii), a party must obtain the permission of the court or opposing party to
depose a deponent twice. That Federal Rule applies equally to depositions of a corporation under
Rule 30(b)(6). State Farm Mut. Auto. Ins. Co. v. New Horizont, Inc., 254 F.R.D. 227, 234 (E.D.
Pa. 2008); accord In re Lincoln Nat’l COI Litig., No. 16-CV-6605-GJP, 2019 WL 7582770, at
*2 (E.D. Pa. July 15, 2019), opinion adopted, No. 16-CV-06605-GJP, 2019 WL 3940912 (E.D.
Pa. Aug. 21, 2019). As the court in State Farm noted, corporations are prejudiced when
subjected to serial depositions:

               Taking serial depositions of a single corporation may be as costly
               and burdensome, if not more so, as serial depositions of an
               individual. In both cases, each new deposition requires the
               deponent to spend time preparing for the deposition, traveling to
               the deposition, and providing testimony. In addition, allowing for
               serial depositions, whether of an individual or organization,
               provides the deposing party with an unfair strategic advantage,
               offering it multiple bites at the apple, each time with better
               information than the last.

254 F.R.D. at 235.

       At the hearing on September 3, the Court did not grant Guest Tek leave to take multiple
depositions of Nomadix. That issue was not before the Court, as Guest Tek had not even noticed
any depositions at that point. Instead, in the context of Guest Tek’s motion to compel documents,
Case 1:18-cv-01394-RGA Document 132 Filed 09/29/20 Page 4 of 5 PageID #: 5426

The Honorable Richard G. Andrews
September 21, 2020
Page 4

the Court brainstormed other avenues of getting that discovery. (D.I. 118 at 9:6-22:4.) During
that discussion, both the Court and Guest Tek’s counsel indicated that the Court’s reference to
taking a 30(b)(6) deposition was a suggestion. (D.I. 118 at 19:4-6 (the Court stating, “because
there’s limits to what I can do is I was going to suggest, you know, do a 30(b)(6) deposition and
find out if there are any other documents”); id. at 20: 1-2 (counsel for Guest Tek responding, “I
take your suggestion that there be a 30(b)(6) deposition”).) Though Guest Tek now frames that
suggestion as an instruction of the Court, Guest Tek did not propose including that suggestion in
the parties’ proposed order memorializing the Court’s rulings at the September 3 hearing (Ex. 1),
and conceded it was a “separate issue” (Ex. 2). Moreover, the Court never suggested that the
30(b)(6) deposition be just the first of multiple 30(b)(6) depositions.

       The Federal Rules prohibit the “wait-and-see” approach to Nomadix’s deposition that
Guest Tek proposes. Guest Tek states that it intends to use the information obtained during its
proposed deposition to then prepare and serve a “final” Rule 30(b)(6) notice on all remaining
financial and technical topics. In State Farm, the court granted a protective order preventing
additional 30(b)(6) depositions on issues the deposing party chose not to notice previously,
reasoning:

               [T]he Federal Rules do not contemplate the “wait-and-see”
               approach to discovery taken by [parties]. Such an idiosyncratic
               approach would permit [parties], without having demonstrated any
               good cause for doing so, to avoid drafting a comprehensive notice
               of deposition and instead conduct depositions seriatim, thereby
               shifting costs to the opposing side, which would be forced to
               expend resources preparing for several Rule 30(b)(6) depositions,
               instead of one.

254 F.R.D. at 235–36 (granting motion for a protective order). This Court should reject Guest
Tek’s similar attempt to avoid drafting a comprehensive notice of deposition and shift costs to
Nomadix.

       Guest Tek’s claims of prejudice fail to justify its refusal to provide a full list of 30(b)(6)
deposition topics. Although Guest Tek complains that discovery is not yet complete, fact
discovery was set to close tomorrow, September 22, 2020 (D.I. 99), until the Court extended that
deadline at the hearing on September 3 (D.I. 108). Guest Tek further complains that Nomadix
has not completed document production and speculates that Nomadix has not fully responded to
discovery requests. Contrary to Guest Tek’s suggestion, while Nomadix may produce additional
documents, Nomadix did not state it was actively searching for additional documents. In any
event, Guest Tek has not completed its document production or fully responded to Nomadix’s
discovery requests, but that did not stop Nomadix from providing a comprehensive list of
30(b)(6) deposition topics, which it served on August 31 (D.I. 113); since then Guest Tek has
made two document productions and responded to two sets of interrogatories (D.I. 125, 126), and
Nomadix expects additional supplementation. There is simply no reason that, at this final stage
of fact discovery, Guest Tek should be unable to serve a comprehensive set of 30(b)(6)
deposition topics.
Case 1:18-cv-01394-RGA Document 132 Filed 09/29/20 Page 5 of 5 PageID #: 5427

The Honorable Richard G. Andrews
September 21, 2020
Page 5

       Accordingly, the Court should require Guest Tek to provide all topics for its deposition of
Nomadix, so that Nomadix can identify an appropriate designee or designees for all topics.
However, if the Court is inclined to permit Guest Tek to take a first deposition of Nomadix
before disclosing its full list of topics, then the Court should permit Nomadix the same benefit
and grant Nomadix leave to take a first deposition of Guest Tek regarding its documents,
systems, reports, and responses to requests for production, before the more comprehensive
30(b)(6) deposition Nomadix has already noticed.

                                         *       *      *

         Counsel is available should the Court have any questions.

                                              Respectfully,

                                              /s/ Jennifer Ying

                                              Jennifer Ying (#5550)

JY/bac

cc:      All Counsel of Record
